Citation Nr: 0701969	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  96-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as a symptom of an undiagnosed illness. 

2.  Entitlement to service connection for heart abnormalities 
and chest pain, including as symptoms of an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran was a member of the Army Reserve from May 1971 to 
March 1994.  He had active duty in the Army from 
September 1990 to May 1991, including a little over five 
months in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Responsibility for the appeal has been 
transferred to the RO in St. Petersburg, Florida.  

The veteran's service medical records show that the veteran 
was admitted to the Landstuhl Medical Center, in Germany, on 
November 28, 1990, and discharged from that facility on 
December 4, 1990.  The veteran has asked assistance in 
obtaining those records.  The claims file shows that the 
veteran's service medical records have been sought from the 
National Personnel Records Center (NPRC), but while some 
records have been obtained, no clinical records from the 
veteran's 1990 hospital stay were obtained.  

In a June 2005 remand, this Board ordered additional attempts 
be made to obtain records of the veteran's treatment and 
hospitalization in November and December 1990, including 
treatment at Landstuhl Regional Medical Center (LRMC).  The 
Board further instructed that whether or not responses were 
received, further action should be taken as specified in 
38 C.F.R. § 3.159(c)(2) and (e) (2006).  

Those regulations require VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  VA may end 
its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c)(2).  If after continued 
efforts to obtain Federal records, VA concludes that it is 
reasonably certain that the records do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with notice that contains the following information:  
(1) the identify of the records VA was unable to obtain; 
(2) an explanation of the efforts VA made to obtain the 
records; (3) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (4) notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  

The claims file shows that in August 2005, the Appeals 
Management Center (AMC) sent a request to the NPRC asking for 
service medical records and a request to the LRMC, requesting 
a hospital report and a report of outpatient treatment for 
the veteran.  A letter was sent at that time to the veteran 
informing him that VA had requested his military treatment 
and hospitalization records for November and December 1990.  

In September 2005, some service medical records were received 
from the NPRC, but the clinical records from November and 
December 1990 were not included in those records.  In 
addition, a reply was received by the AMC from the LRMC in 
October 2005, that the LRMC had no record of that patient 
(the veteran) at that hospital.  

In a December 2005 letter informing the veteran that an 
examination was being scheduled for him, the AMC included a 
paragraph that VA had requested his outpatient treatment 
records and hospitalization records for the period of 
November to December 1990 from the LRMC, but the LRMC replied 
that they had no record of his treatment.  The notice did not 
mention the NPRC request, did not notify the veteran of what 
further action would be taken on his claim, and did not 
advise him that he was ultimately responsible for providing 
the evidence.  Accordingly, the notice did not comply with 
the requirements of 38 C.F.R. § 3.159(e) nor with the Board's 
June 2005 remand, which had ordered further action as 
specified in 38 C.F.R. § 3.159(c)(2) and (e).   

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  

In addition, the claims file shows that several requests have 
been sent to the NPRC with a request for SMRs (service 
medical records) and twice, various records have been 
received.  But the procedures for locating inpatient 
treatment records provide that for clinical records, if the 
treating facility is an Army hospital, then the records are 
retained by the treating facility for one year after the end 
of the calendar year during which the veteran received 
treatment, and then are sent to the NPRC.  To obtain the 
detailed, daily treatment records and nursing notes from a 
hospital stay, a request should be sent to the NPRC for 
"clinical records" (rather than SMRs), identifying the name 
of the hospital, the reason for treatment, and the dates 
(November 28, 1990 to December 4, 1990) of hospitalization, 
as well as the veteran's identifying information.  See M21-1 
MR paragraph III.iii.2.B.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1. Additional attempts should be made, 
including a search for "clinical" 
records based on M21-1 MR paragraph 
III.iii.2.B.12.c, to obtain records of the 
veteran's treatment and hospitalization in 
November and December 1990, including 
treatment at Landstuhl Regional Medical 
Center.  Whether or not responses are 
received, further action should be taken 
as specified in 38 C.F.R. § 3.159(c)(2) 
and (e).  

2.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



